DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on March 08, 2021.3.	Claims 1-2, 7-10, 13-16, and 18-25 are pending, of which claims 1, 14, 15, 18, and 20-25 are in independent form.
4.	Claims 1-2, 11-12, and 17 are cancelled by the applicant.
5.	Claims 1-2, 7-10, 13-16, and 18-25 (renumbered as 1-18) are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-2, 4-5, 7-14, 21, 15, 17, 19, 22, 20 and 23 (renumbered as 1-18) are allowable.
The independent claims present in the claims set filed 3/8/2021 now are amended and recite the specific operations of the invention as directed to specific Traditional access permission attributes such as private/group/public access permissions are often used to control access to artifacts in an archive. For example, if the artifact has “public” access permissions, then the artifact can be provided to anyone; if the artifact has “group” access permissions, then the artifact can be provided to any group member; and if the artifact has “private” access permissions, then the artifact can only be provided to the artifact owner. Thus, the new search permission attribute is in addition to the traditional permission attributes to allow the system to decide whether to override the traditional permissions and present the artifact to the entity based on the search permission criteria. In other words, when performing a search query, if a particular artifact is initially determined to be inaccessible based on the traditional permission attributes, then a secondary determination is made based on the new permission attribute to decide if that particular attribute will be made available for this particular search query based on relevance to the search query.
The closest prior art found in the searches include references such as Ramakrishnan (US2012/0173535), Sun (US2011/0295844), and Kruger (US2012/0167197), as cited in the previous Office action.  	Ramakrishnan teaches generally a technique for allowing external access by other users to private information that is maintained on local storage of a computer and owned by an information owner. The private information is uploaded from the local storage to an externally accessible information source that is accessible by the other users. A request from a user to access the private information is received by the owner, who determines whether to allow access the private information. If so, the owner sends a private information sharing authorization to a collaboration orchestrator, which 
Kruger teaches generally system with a data storage cloud service that manages storage and access of several data artifacts within cloud computing environment. An access manager cloud service provides discretionary access control to several data artifacts managed by data storage cloud service. The discretionary access control performs in addition to access control operations executed by the data storage cloud service. The discretionary access control of the access manager cloud service countermands access allowances and denials made by the data storage cloud service.  
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claims as discussed 
Dependent claims 2, 7-10, 13, 16, and 19 are allowable at least for depending on allowed independent claims.

7.	The allowed claims are claims 1-2, 7-10, 13-16, and 18-25 (renumbered as 1-18).

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156